NO. 12-05-00096-CR
NO. 12-05-00097-CR
NO. 12-05-00098-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


KEITH MITCHELL LYNCH,                           §     APPEALS FROM THE 8TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     RAINS COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to retaliation (trial court cause number 3,812), sexual assault of a
child (trial court cause number 3,813), and aggravated assault with a deadly weapon (trial court cause
number 3,814).  The trial court assessed punishment at imprisonment for five years, twenty years,
and twenty years, respectively.  We have received the trial court’s certification showing that these
are plea-bargain cases and Appellant has waived his right to appeal in each.  See Tex. R. App. P.
25.2(c)(3)(B).  Accordingly, the appeals are dismissed for want of jurisdiction.
Opinion delivered April 6, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(DO NOT PUBLISH)